statement and the record on appeal, we conclude that, regardless of any
                conflicting evidence, the district court did not clearly err in finding that
                probable cause existed to grant the petition based on respondent's
                declaration stating under penalty of perjury that he had wrapped his arm
                around appellant's face and later noticed a bite mark and bleeding
                immediately after appellant was subdued.        See Han,nam v. Brown, 114
                Nev. 350, 358, 956 P.2d 794, 799 (1998) (reviewing the district court's
                finding of probable cause in a will contest action under a clearly erroneous
                standard); cf. Sheriff, Clark Cnty. v. Badillo, 95 Nev. 593, 595-95, 600 P.2d
                221, 222 (1979) (recognizing, in the context of whether there was sufficient
                probable cause to find that an individual had committed a criminal
                offense, that a finding of probable cause "may be based on slight evidence,"
                and that conflicting testimony will not undermine a finding of probable
                cause).
                            Based on the above discussion, we
                            ORDER the judgment of the district court AFFIRMED.'



                                             Ableu tize            '   J.
                                        Pickering


                                            J.
                                                                  tunic                J.




                       'Because respondent's declaration was sufficient to support the
                finding of probable cause, we conclude that our review of the transcript
                requested by appellant is unnecessary. Further, we have considered
                appellant's July 18, 2013, letter regarding the appeal statement, August
                30, 2013, filing, September 3 and 23, 2013, memoranda to the court,
                March 10, 2014, communication regarding a petition for a writ of
                mandamus, and May 29, 2014, communication to this court, and we deny
SUPREME COURT   the relief sought by these documents.
         OF
      NEVADA


(0) I-947A
                cc:   Hon. Elissa F. Cadish, District Judge
                      Jerry Doran Pough, Sr.
                      Eglet Wall Christiansen
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A